Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KONDOU US 2012/0140892 A1.

	KONDOU teaches:
1. A radiation imaging apparatus comprising: 
an imaging unit including a plurality of pixels configured to generate a radiation image;  [Fig. 2 38]
a detection unit configured to detect radiation to monitor an incident dose of radiation entering the imaging unit; [Fig. 2 40]

a processing unit [Fig. 2 40] including an amplification unit [Fig. 2 49 – integration amplifiers] configured to amplify signals output from the imaging unit and the detection unit, 
the processing unit being configured to perform processing of reading out signals from the imaging unit and the detection unit and outputting a signal based on the readout and amplified signals; [Fig. 2 processing via sample/hold 54 and A/D converter 51 stored in memory 55] and 

a control unit [Fig. 2 41 control circuit] configured to control the processing unit, [Fig. 2 control circuit 41 controls gate driver 39 and reset signal to integrating op amps 49]
wherein the control unit causes the processing unit to operate in a first power consumption mode before radiation irradiation and perform a reset operation of resetting the plurality of pixels in the first power consumption mode, [para. 0052-0055, the power to processing circuit 40 is turned off]


	KONDOU teaches:
2. The apparatus according to claim 1, wherein in the second power consumption mode, a voltage higher than a voltage in the first power consumption mode is supplied to at least part of the processing unit.  [Fig. 2 control circuit enables/disables the processing power source 52 in order to save power to circuitry 40 when detection not needed]

	KONDOU teaches:
3. The apparatus according to claim 1, wherein an amount of current supplied to the processing unit in the second power consumption mode is larger than in the first power consumption mode.  [Fig. 2 52 processing power source can be disabled/enabled, thus the power consumption for circuitry 40 will be larger than when disabled]


	KONDOU teaches:


	KONDOU teaches:
5. The apparatus according to claim 1, further comprising 
a bias line configured to supply a bias voltage to each of the plurality of pixels, [para. 0067, “Owing to this, the bias voltage Vb is applied from the bias supply 46 to the pixels 37 of the FPD 36, and the gate driver 39 is activated.”
wherein the control unit acquires the start information based on an amount of current flowing in the bias line, and causes the processing unit to transit from the first power consumption mode to the second power consumption mode in accordance with the acquired start information.  [para. 0070-0071]

	KONDOU teaches:
6. The apparatus according to claim 1, 
wherein the processing unit further includes a conversion unit [Fig. 2 51] configured to convert a signal output from the amplification unit into a digital signal [analog-to-digital converter] and 
an arithmetic unit [Fig. 1 23a] configured to arithmetically process a signal output from the conversion unit, and an amount of current supplied to at least one of the amplification unit, the conversion unit, and the arithmetic unit in the second power consumption mode is larger than that supplied in the first power consumption mode.  [Fig. 2 control circuit 41 enables/disables 

	KONDOU teaches:
7. The apparatus according to claim 6, 
wherein the amplification unit has an arrangement configured to supply a reference potential supplied to the amplification unit to a signal line connecting the imaging unit to the amplification unit, and the control unit resets the plurality of pixels by supplying the reference potential from the amplification unit to the plurality of pixels via the signal line in the reset operation, and the control unit causes the amplification unit of the processing unit to operate in the first power consumption mode, and causes the conversion unit and the arithmetic unit of the processing unit to further operate in the second power consumption mode.

	KONDOU teaches:
8. The apparatus according to claim 1, wherein the control unit causes the processing unit to output a signal based on a signal read out from the detection unit in the first power consumption mode [Fig. 4 power is turned on to processing circuitry 40 when start of x-ray irradiation is detected], acquires the start information based on the signal and causes the processing unit to transit from the first power consumption mode to the second power consumption mode in accordance with the acquired start information [Fig. 4 S14].


	KONDOU teaches:

causes the processing unit to output a signal based on a signal read out from the detection unit with a second cycle shorter than the first cycle in the second power consumption mode. [Fig. 4 S16]

	KONDOU teaches:
10. The apparatus according to claim 1, wherein the control unit causes the processing unit to transit to the second power consumption mode in accordance with start information [Fig. 4] and then output a signal based on a signal read out from the detection unit after a predetermined standby time [Fig. 4 S15].

	KONDOU teaches:
11. The apparatus according to claim 10, wherein the predetermined standby time is a time until at least one of power supplied to the processing unit and a temperature of the processing unit is stabilized.  [para. 0072]

	KONDOU teaches:
12. The apparatus according to claim 1, wherein one of the plurality of pixels functions as the detection unit.  [Fig. 2 37]

	KONDOU teaches:


	KONDOU teaches:
14. A radiation imaging system comprising: a radiation imaging apparatus according to claim 1; [see above] and a radiation source [Fig. 1 13] configured to irradiate the radiation imaging apparatus with radiation, wherein the radiation source is subjected to exposure control in accordance with a signal output from the processing unit to monitor an incident dose of radiation.  [Fig. 1 14 x-ray source controller]

	Regarding claim 15, this method claim recites the method for operating the apparatus of claim 1 and is rejected on the same grounds and rationale as claim 1 above.

	Regarding claim 16, this CRM claim recites the storage of the control method for operating the apparatus claim 1 and is rejected on the same grounds and rationale as claim 1 above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115